                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE

IN RE:                                            )
                                                  )
ALVIN MALONE, SR.                                 )
WANDA MALONE                                      )       CASE NO. 15-08097
                                                  )
        Debtors                                   )


The deadline for filing a timely response is 7/2/19
If a response is timely filed the hearing date will be: 7/24/19 at 8:30 a.m. Customs House,
Courtroom 1, 701 Broadway, 2nd Floor, Nashville, TN 37203

                  DEBTORS’ RESPONSE TO TRUSTEE’S MOTION TO DISMISS

        COMES THE DEBTORS, through counsel, Rothschild & Ausbrooks, PLLC, and in response to the

Trustee’s Motion to Dismiss state that their 2017 tax return has been provided to the Trustee now. The

Debtors request that this motion be denied.

Respectfully submitted,


/s/ Mary Beth Ausbrooks
MARY BETH AUSBROOKS
ROTHSCHILD & AUSBROOKS, PLLC
Attorney for Debtor(s)
1222 16th Avenue South, Suite 12
Nashville, TN 37212
(615) 242-3996 (telephone)
(615) 242-2003 (facsimile)
notice@rothschildbklaw.com




Case 3:15-bk-08097         Doc 56      Filed 06/17/19 Entered 06/17/19 15:39:14                 Desc Main
                                       Document     Page 1 of 1
